 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnglehardt,Inc.andDonald Winsor.Case 38-CA-814(Formerly Case 13-CA-9452)November 13, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSmanner compatible with the purposes of the Act. Inthese circumstances I believe the policy of promotingindustrialpeace and stability through collectivebargainingwarrants deferring the matter to theprocedures that the parties themselves have voluntari-ly established under binding commitment. Accord-ingly, I would dismiss the complaint in its entiretywithout deciding the merits of the controversy.On June 9, 1970, Trial Examiner Ivar H. Petersonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin certain other alleged unfair labor practices andrecommended dismissal of such allegations. Thereaft-er,Respondent filed exceptions to the Trial Examin-er'sDecision and a supporting brief; and the GeneralCounsel filed a reply brief thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Englehardt, Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.MEMBER BROWN, concurring in part, dissenting inpart:The matters considered in this proceeding, in myopinion, are more properly relegated to the providedcontract procedures than to the complaint machineryof the Act. The parties have established within theframework of their contract a system of grievanceprocessing and binding arbitration for the purpose ofresolving such disputes between them. A decisionobtained through the utilization of such machinerywill resolve the unfair labor practices alleged in a186 NLRB No. 81IIn the absence of exception,we adopt,pro forma,the Trial Examiner'srecommendation that the allegation of the complaint, that Respondentunlawfully demoted Winsor,be dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: Upon a charge filedby Donald Winsor on November 3, 1969, amended onNovember 24, the General Counsel of the National LaborRelations Board, by the Officer-in-Charge for Subregion38,on January 23, 1970, issued a complaint againstEnglehardt, Inc., herein called the Respondent, allegingthat the Respondent had engaged in unfair labor practicesviolative of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended. Briefly stated, the complaintalleged that on October 15, 1969, the Respondent removedWinsor, an employee, from the position of laborers'foreman and terminated him on October 17, because hehad sought assistance from the Union (Local 573, Laborers'International Union of North America) and had engaged inother union activity. In its answer, the Respondent deniedthe commission of any unfair labor practices.Pursuant to notice, I heard the case in Tuscola, Illinois,onMarch 31, 1970. All parties were afforded fullopportunity to participate in the hearing and to adducerelevant evidence. Briefs filed by the Respondent and theGeneral Counsel have been fully considered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT11The Respondent, an Illinois corporation with its principaloffice inMundelein,Illinois,and with places of businesslocated at various areas in Illinois including Tuscola, thelocation here involved, is engaged in the construction andgeneralcontractingbusiness.During the 12 monthspreceding issuance of the complaint, the Respondentpurchased and caused to be delivered to its Illinois place ofbusiness, including Tuscola, goods and materials valued inexcess of $50,000 from States other than the State ofIllinois.The Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDLocal 573, Laborers'InternationalUnion of North ENGLEHARDT, INC.557America,isa labor organizationwithin the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The FactsThe Respondent is a general contracting firm and amember of the Associated General Contractors of Illinois;the Association engages in multiemployer bargaining withunions on behalf of its members, including the Respondent.At all times here material, the Respondent was a party,through the Association, to a collective-bargaining contractwithCentral Illinois Laborers' District Council, whichincludes Local 573, covering highway and heavy construc-tion work in the counties comprising Highway District No.5 of the State of Illinois. The events with which we are hereconcerned occurred at the work project of the Respondenton Interstate Highway 57 near Tuscola, Illinois.The Charging Party, Donald Winsor, was employed bythe Respondent in October 1968 on the Tuscola project,having been referred by the Union pursuant to theexclusive hiring hall provision of the contract. His job wasthat of laborers' foreman, a position paying 25 cents moreper hour than the highest paid laborer rate on the job.Winsor continued in this capacity until October 15, 1969,when he was reduced to the position of ordinary laborer byLuke Brown, the crew foreman or superintendent. Twodays later Winsor was terminated by Brown. The GeneralCounsel alleges that both the demotion and the terminationof Winsor were discriminatorily motivated.In August and September 1969 there existed a jurisdic-tionaldisputebetween the Laborers Union and theOperating Engineers regarding which craft should start andoperate water pumps. About September 11 representativesof the two Unions met and it was agreed by them thatlaborers would set up the pumps and connect the hoses, butthat operators would start the pumps. The Respondent wasnot a party to this arrangement.' Winsor and the Laborersshop steward, Sam Shoemaker, were informed of thisarrangement by the Union's office manager, RaymondWierman.Early in October 1969, Brown instructed Winsor to set upa pump so that water could be removed from a culvertpreparatory to installing forms and pouring concrete.Winsor set up the pump and then was asked by theOperating Engineers steward, Burl Wallace, if he intendedto start the pump. Winsor replied in the negative, sayingthatwas not part of his job. While the culvert crew,consisting of laborers, carpenters, and an ironworker, stoodaround unable to proceed because of the absence of anoperator to start the pump, Brown drove up and asked whatwas the matter. Brown asked Winsor if he was going to startthe pump, to which Winsor replied that that was not his jobbut one for the operators. Brown and Wallace had asomewhat heated exchange, joined in to some extent byWinsor. Brown then drove to another part of the jobsiteand brought an operator who started the pump. After thewater was removed the culvert crew proceeded with itswork. According to Winsor, Brown stated to him both atthe time the incident occurred and later in the day thatWinsor had "put the shaft' to Brown by refusing to startthe pump. Brown could not recall making such a remark,although his own testimony makes plain that he resentedthe position taken by Winsor and Wallace.The contract between the Respondent and the Unionprovides (article XI) that when there are seven laborers on aproject one of them shall be labor foreman and receive 25cents per hour more than the highest paid laborer under hissupervision.During the week ending October 4 twolaborers were laid off (on October 3), leaving a total of six,includingWinsor, the labor foreman. The following weekone laborer quit on October 10 and a replacement for himwas requested to be sent out on October 13 (Monday) fromthe union hall. Brown testified that on Saturday, October11, as he was reviewing the payroll for the week ending thatday he realized that the total complement of laborers hadbeen reduced to six and that therefore under the contract itwas no longer necessary to pay Winsor the premium rate aslabor foreman. Brown testified he then decided not to payWinsor the premium pay, and went to his home about 175miles from Tuscola for the weekend.On Monday and Tuesday, October 13 and 14, work onthe project was suspended because of rain. Winsor andother members of the labor crew reported for workWednesday morning, October 15. Because Brown wasabsent,SuperintendentYoung informedWinsor thatanother supervisor, James Farner, would serve as crewforeman that day. Winsor and another laborer, CharlesLough, were assigned by Farner to load some scrap iron.Later in the morning, at approximately 10 o'clock, Brownarrived at the jobsite and informed Winsor that he nolonger was labor foreman. Winsor inquired if the changewas effective that day. Brown replied that it was effectivefor the preceding week. Winsor protested, claiming thatsince he was first told of the demotion that day (October 15)he was entitled to premium pay through that day. Browndisagreed, saying he was not going to pay him the extra rateand did not have to. Later, Winsor told Supervisor Farnerabout the dispute; Farner advised him to get it straightenedout. Following this,Winsor again argued the matter withBrown in the presence of Shoemaker, the Laborers steward,butBrown remained adamant. Winsor also informedSuperintendent Young of the matter, but Young disclaimedany knowledge of it and said that Winsor would have toargue it out with Brown.On Thursday, October 16, Brown distributed paychecksright after lunch. Winsor testified he looked at his, noticeditwas short, and followed Brown saying his check was notright.Brown, according to Winsor, said that he had toldWinsor that he would not pay him the premium rate anddid not have to do so. Winsor then went to his car, and ashe drove off the project met Superintendent Young. He toldYoung about the shortage, but Young said he had nothingto do with the matter. Winsor drove to the union hall, foundit closed, and then went home.It is Brown's testimony that at the time he passed out thepaychecks there was no discussion of premium pay betweenhimself and Winsor. However, so Brown testified, at or1Winsor testified that Brownand Al Young, the jobsuperintendent,had taken the position that it was unnecessary that the tasksinvolved insetting up and operating a pump. be split between the two crafts-that amember of either could do all the tasks. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 1 o'clock he saw Winsor in his car and asked Winsorwhy he was not working.Winsor,according to Brown,.,saidhe wasn'tgoing to work until he got his checkstraightened out." Later in the day Brown observed thatWinsor was not on the job and spoke to Young about it.Friday morning,October 17,Winsor went to the Union'soffice and spoke to Wierman,the office manager,about theevents ofOctober 15and 16 regarding his premium pay aslabor foreman.Wierman called the Respondent's jobsiteand spoke to Brown,who answered the telephone.Wierman took the position that Winsor was due premiumpay through Wednesday, October 15, since that was the dayBrown notified him of the change in status.At first Brownopposed Wierman's position,but ultimately agreed to payWinsor the premium pay.According to Wierman, Brownsaid nothing about laying off Winsor, but did say thatWinsor was no longer to be labor foreman and that, ifWinsor wished to "come back out just as a laborer, it wasfine with him." Brown,testified that nothing was discussedbetween himself and Wierman about putting Winsor backtowork as a regular laborer or about Winsor being aforeman in the future.Winsor went to the jobsite from the Union'soffice.Shortly after arriving he was told by Lawrence Moore, afellow employee,that Brown wished to see him at the office.On his way in his car to the office Winsor met Browncoming from the opposite direction. The two stopped andBrown told Winsor he was discharged.The versions of thisexchangegiven bythe two participantsvary considerably.Winsor testified that Brown"said he was firing me,that hedidn't want any more problems with the union,and to comeand go with him." Winsor denied that there was anydiscussion of "show up"time for that day on this occasion.On the other hand,Brown testified he toldWinsor,"Donnie,I'm going to lay you off. I don't need you out hereany more.We'll go up to the office and I'll get your checkfor your back pay and we will figure this week's time out."Brown continued that he asked Winsor if he had two hoursof "show up"time due himthat day,to which Winsoranswered that he did not know,that that was not hisbusiness.Thereupon,so Brown testified,he said to Winsor,"Well, I'm going to give it to you because I don't want anymore trouble with Wierman today."On their way to the office Brown and Winsor, at thelatter'ssuggestion,stopped to inform Shoemaker, thelaborers' steward,of developments.Brown's testimony isthat he told Shoemaker that he was laying off Winsor as hedid not need him. Brown testified that Winsor then said toShoemaker, "He's laying me off because he doesn't wantany more trouble with the union,"a statement Brownimmediately protested as not true.Winsor testified that hesaid to Shoemaker,after Brown made the statement that hewas firing Winsor,"Yes, Sam, you might as well know whyhe's firing me, because he don'twant any more problemsout of the union."Brown,according to Winsor,reacted tothis statement by "jumping up and down"and saying, "No,you got thewrong idea."After the two reached the office,Winsor demanded thathe be given two checks,one for his premium pay and onefor the current week's work.Brown found he had only onecheck and left the office to find Young to obtain anothercheck.When Brown returned in about 15 or 20 minutes, soWinsor testified,he reported that Young had only the onecheck,whereupon Winsor agreed to take only one check.At that point,soWinsor testified without contradiction,Young entered the office and said to Winsor, "What thehell's the matter?We paid you for two hours this morningand what the hell else do you want?"Brown then said thatWinsor had agreed to take one check,but Young stated hehad another check and threw it down.Brown then calledRespondent'soffice concerning payroll data and, afterobtaining it, made out two checks.After handing Winsorthe checks Brown commented that Winsor had won again;Winsor replied,"Idon't figure how in hell you think I wonagain because I lost my job."B.Concluding FindingsThe General Counsel argues that Brown reduced Winsorfrom the job of labor foreman to ordinary laborer becausesome days earlier Winsor had refused to start the waterpump,as instructed by Brown,basing the refusal on thejurisdictionalagreement between his union and theOperating Engineers.Itdoes appear that Brown wasirritated atWinsor's disregard of instructions and annoyedthat it was necessary for him to go get an operator to startthe pump so that work could proceed. On the other hand,Brown's explanation-that the number of laborers hadbeen reduced to a point where under the contract theRespondentwas not required to maintain a laborforeman-is supported by the record.There is no evidenceindicating a practice to have a labor foreman when thecomplement of laborers was fewer than seven,as providedin the contract.Had Brown informed Winsor of thedemotion on October 6, the beginning of the week whenthere were fewer than seven laborers on the payroll, andabsent a showing of a custom to retain a labor foreman insuch circumstances,I think the nondiscriminatory nature ofthe demotion would be clear.The fact that Brown waiteduntil the condition had existed for more than a week andthenmade the change retroactive raises considerablesuspicion regarding his motives. While the matter is by nomeans free from doubt,Iam unwilling to draw theinference that Brown was prompted to effect the demotionand make it retroactive by a desire to discriminate againstWinsor because Winsor had insisted on abiding by thejurisdictional agreement regarding operating the waterpump.Accordingly,this allegation of the complaint will bedismissed.As we have seen,Winsor protested the retroactive natureof his demotion when told of it by Brown on October 15.Immediately after Brown distributed paychecks aboutnoon the next day, Winsor renewed his protest. WhileWinsor was at his car at or about i p.m., shortly beforegoing to the union hall, Brown asked Winsor why he wasnot working;to this,Winsor replied that he was not goingtowork until he got his check straightened out. Brownrather reluctantly testified on cross-examination that fromthis encounter and exchange with Winsor he assumed thatWinsor was going to talk to the Union and that he was notsurprised to get a call from the Union the next morning.Concerning the telephone conversation between BrownandWierman the morning of October 17, 1 find, in ENGLEHARDT, INC.559substantial agreement with the testimony of Brown andWierman, that the main subject of discussion was Winsor'sentitlement to premium pay, which Brown eventuallyagreed to pay. Brown did not say anything about laying offWinsor or altering his employment status other than to saythat he could no longer be labor foreman.The Respondent contends that Brown decided to lay offWinsor during the afternoon of October 16, after Winsorhad left the jobsite. In this regard, Brown testified thatSuperintendent Young advised him, after Brown had saidWinsor "had taken off and I didn't know where he hadgone," that if he did not need Winsor to lay him off. Browntestifiedhe decided to do so, as the job proceededsatisfactorily without Winsor. I think it unlikely that Brownwould have refrained from informing Wierman themorning of October 17 that Winsor had been laid off ifsuch a decision had already been made. Somewhatimprobably, Brown stated on direct examination that onThursday afternoon, when he decided he needed one lesslaborer, he selectedWinsor instead of the last one hired(Breen)because he thought it would have been contrary tothe union contract to lay off Breen and retain Winsor.Thereafter, he testified that he chose Winsor instead ofBreen because Winsor "had left the job the day before."According to Moore, a rebuttal witness called by theGeneral Counsel, Brown told him at the 7 a.m. starting timeon October 17 to tell Winsor that he (Brown) wanted to seeWinsor at the office. This fact, argues the Respondent,indicates clearly that the decision to discharge Winsor hadbeenmade beforeWinsor engaged in any protectedactivity.I think it unnecessary to determine whether the decisionto terminateWinsor was made before or after theconversation between Brown and Wierman relative toWin soy's premium pay. Considering all the circumstances, Iconclude that Brown was aware on Thursday afternoonthatWinsor left the jobsite in order to take up the paydispute with the Union. I do not credit Brown's uncorrobo-rated testimony that manpower requirements on Fridaywere such that one less laborer was needed. The decision toterminate Winsor, I am persuaded, was in substantial partmade because Winsor sought the aid of the Union in thepremium pay dispute with Brown. Significantly, whenBrown informed Winsor of the discharge, he did notattribute it toWinsor's unexcused absence from the job onThursday afternoon, but said he did not need him anymore.Iaccept Brown's testimony that before the two of themreached the office Brown asked Winsor if he had 2 hours ofshowup time coming for that day and, when Winsor said hedid not know, said that he would give Winsor showup timefor Friday as he wanted no more trouble from Winsor.Brown thus indicated that in his estimation Winsor hadcaused enough trouble for him with the Union bysuccessfully prosecuting the premium pay dispute. WhileBrown protested as not true Winsor's statement toShoemaker to the effect that Brown discharged him toavoid trouble with the Union,Iam convincedthat themoving factor in Brown's decision was his desire to retaliateagainstWinsor for enlistingtheUnion'sassistance.Accordingly, I conclude that by discharging Winsor onOctober 17, the Respondent discriminated against him inviolation of Section 8(aX3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent set forth in section I, above,have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discharged DonaldWinsor on October 17, 1969, in reprisal for his havingengaged in union activity,itwill be recommended that hebe offered reinstatement to his position as laborer, or asubstantially equivalent position, without prejudice to hisseniorityorother rights and privileges. I shall alsorecommend that Winsor be made whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of moneyequal to that which he normally would have earned fromthe date of his discharge to the date of the offer ofreinstatement,less net earnings if any during such period.The backpay shall be computed in accordance with theformula approved in F.W. Woolworth Company,90 NLRB289, with interest at the rate of 6 percent per annum, asprovided inIsis Plumbing & Heating Co.,138 NLRB 716. Ishall also recommend that the Respondent preserve and,upon request, make available to the Board payroll andother records to facilitate the computation of backpay.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Englehardt, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.Local 573, Laborers'InternationalUnion of NorthAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.The Respondent violated Section 8(a)(3) and (1) oftheAct by discharging Donald Winsor on October 17,1969.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce,within the meaning ofSection 2(6) and (7) of the Act.5.The Respondent did not violate Section 8(a)(3) and(1) of the Act by demoting Donald Winsor from the job oflabor foreman to the job of laborer on October 15, 1969.RECOMMENDED ORDERUpon the basis of the above findings of fact and 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions of law, and upon the entire record in the case, itis recommended that Englehardt, Inc., Tuscola, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyof its employees for exercising the right to seek theassistanceof Local 573, Laborers'InternationalUnion ofNorth America, or any other labor organization.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the National LaborRelations Act, as amended, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section,8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer toDonaldWinsor immediate and fullreinstatement to his former job as laborer, or, if the job nolonger exists, to a substantially equivalent position, andmake him whole for any loss of earnings he may havesuffered by reason of the Respondent's discriminationagainst him, in the manner set forth above in the sectionentitled "The Remedy."(b) Notify the above-named employee if presently servingin the Armed Forces of the'United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(d) Post at its place of business in Tuscola, Illinois, copiesof the attached notice marked "Appendix." 2 Copies of saidnotice, on forms provided by the Officer-in-Charge forSubregion 38, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable, steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Officer-in-Charge for Subregion 38, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.3Itisfurther recommended that the complaint bedismissed as to allegations of unfair labor practices allegedbut not specifically found herein.2 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of' the NationalLaborRelationsBoard, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and become its findings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder isenforced by a Judgment of a United States CourtofAppeals,thewords in the notice reading"Posted byOrder of theNational LaborRelationsBoard" shall be changedto read"Postedpursuant to a Judgment of the United StatesCourtof Appeals enforcingan Order of the NationalLabor Relations Board."3 In the event that this RecommendedOrder is adopted bythe Board,this provisionshall be modified to read: "Notify saidOfficer-in-Charge, inwriting,within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any employee for exercising the right to seek theassistance of Local 573, Laborers' International Unionof North America, or any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concertedactivitiesfor the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities,except tothe extent such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section8(a)(3)of the National Labor Relations Act, asamended.WE WILL offer to Donald Winsor immediate and fullreinstatement to his former job, or if his job no longerexists, to a substantially equivalent position, and payhim for all the wages he lost because of his discharge.WE WILL notify Donald Winsor if presently servingin the Armed Forces of the UnitedStates ofhis right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.DatedByEnglehardt, Inc.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Savings Center Tower, 10th Floor, 411 Hamilton Boule-vard, Peoria, Illinois 61602, Telephone 309-673-9282.